           Case 1:20-cv-10701-DPW Document 65-5 Filed 04/30/20 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS



MCCARTHY et al,
Plaintiffs,
v.                                                                CIVIL ACTION NO. I :20-cv-1o701 -DPW
BAKER et al,
Defendants.


                                       DECLARATION OF.IOHN FRYE

I, John Frye, hereby declare and state the following:

     1. I reside in Massachusetts.
     2.   I am over the age of    18 and competent to testify in this matter.

     3.   I hold   a   valid LIC issued by the Commonwealth of Massachusetts.

     4.   On   April 29,2020,I visited the WalMart in Plymouth, Massachusetts.

     5.   I examine the locked ammunition cabinets.

     6.   There were two ammunition cabinets. One cabinet had rifle ammunition and the other had
          shotgun ammunition

     7.   I specifically asked the clerk if they had any 9mm or 45 ACP handgun ammunition, which    are
          the two most common handgun calibers that        I shoot.

     8.   The clerk stated that Walmart headquarters specifically does NOT allow them to sell ANY
          handgun specific ammunition since last year.

     9.   I was unable to purchase 9mm or 45 ACP handgun ammunition for my handgun at Walmart.



I declare under the penalty of perjury that the foregoing is true and correct.

            this 30th day of April,2020.
